         Case 1:20-cv-06023-LAK Document 22 Filed 10/02/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

---------------------------------- X
FEDERAL TRADE COMMISSION,                     :
                                              :      No. 1:20-CV-06023
                               Plaintiff,     :
       v.                                     :
                                              :
YELLOWSTONE CAPITAL, LLC, a New York :
limited liability company,                    :      RULE 7.1 STATEMENT FOR
                                              :      DEFENDANTS YELLOWSTONE
FUNDRY, LLC, a New York limited liability     :      CAPITAL, LLC AND FUNDRY,
company,                                      :      LLC
                                              :
YITZHAK D. STERN, a/k/a Isaac Stern,          :
individually and as an officer of Yellowstone :
Capital, LLC and Fundry, LLC, and             :
                                              :
JEFFREY REECE, individually and as an officer :
of Yellowstone Capital, LLC and Fundry, LLC, :
                                              :
                               Defendants.    :
---------------------------------- X


       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

defendants Yellowstone Capital, LLC and Fundry, LLC certify that Yellowstone Capital, LLC (a

privately held, non-governmental entity) is wholly owned by Fundry, LLC (a privately held, non-

governmental entity) and that Fundry, LLC is wholly owned by Pinnex Capital Holdings LLC (a

privately held, non-governmental entity).

Dated: October 2, 2020                      PROSKAUER ROSE LLP

                                            By: /s/ Christopher E. Ondeck
                                            Christopher E. Ondeck (admitted pro hac vice)
                                            Stephen M. Chuk
                                            1001 Pennsylvania Avenue, NW
                                            Suite 600 South
                                            Washington, DC 20004-2533
                                            Tel.: (202) 416-6800
                                            condeck@proskauer.com
Case 1:20-cv-06023-LAK Document 22 Filed 10/02/20 Page 2 of 2




                           schuk@proskauer.com

                           David A. Picon
                           Tiffany M. Woo
                           Eleven Times Square
                           New York, NY 10036-8299
                           Tel.: (212) 969-3000
                           dpicon@proskauer.com
                           twoo@proskauer.com

                           Attorneys for Defendants




                              2
